Case 6:20-cv-00584-JCB-KNM Document 11 Filed 01/28/21 Page 1 of 3 PageID #: 79




                                   No. 6:20-cv-00584

                                  William Runnels,
                                       Petitioner,
                                           v.
                                Sheriff, Gregg County,
                                      Respondent.


                                        ORDER

                Petitioner William Runnels filed this habeas corpus peti-
            tion pursuant to 28 U.S.C. § 2254, challenging his misde-
            meanor conviction for assault and family violence. Doc. 1. His
            case was referred to United States Magistrate Judge K. Nicole
            Mitchell pursuant to 28 U.S.C. §636(b). Doc. 2.
                On December 8, 2020, the magistrate judge issued a report
            recommending that the lawsuit be dismissed without preju-
            dice for failure to exhaust state remedies. Doc. 6. The report
            also noted that the petition could have been dismissed for fail-
            ure to prosecute or failure to obey an order of the court, as
            petitioner did not pay the filing fee or seek leave to proceed
            in forma pauperis after being directed to do so. See id.; Doc. 3.
                Petitioner filed an objection to the magistrate judge’s re-
            port, arguing that he did not exhaust his state remedies be-
            cause the state courts will not treat him fairly. Doc. 9. When a
            party objects to a magistrate judge’s report, the court reviews
            the objected-to portions of the report de novo. See Douglass v.
            United Servs. Auto. Ass’n., 79 F.3d 1415, 1420 (5th Cir. 1996) (en
            banc), superseded by statute on other grounds, 28 U.S.C.
            § 636(b)(1).
                Petitioner’s objections center on his fear of unfair treat-
            ment at the hands of Texas state courts. Specifically, petitioner
            urges that “he has . . . provided affirmative evidence and ar-
            gument that he would not receive a far [sic] shake at justice
Case 6:20-cv-00584-JCB-KNM Document 11 Filed 01/28/21 Page 2 of 3 PageID #: 80




            and that such redress to the state level will be time consum-
            ing, costly, and inflict unnecessary stress[.]” Doc. 9 at 2. Ac-
            cordingly, he asks the court to waive the exhaustion require-
            ment pursuant to 28 U.S.C. § 2254(b)(1)(B)(ii), which exempts
            a person in custody from the exhaustion requirement if “cir-
            cumstances exist that render such process ineffective to pro-
            tect the rights of the applicant.” Doc. 9 at 2.
                 In the Fifth Circuit, the exhaustion requirement may be
            bypassed only “where exceptional circumstances of peculiar
            urgency mandate federal court interference.” Williams v. Ste-
            phens, 620 F. App’x. 348, 349 (5th Cir. 2015) (citing Deters v.
            Collins, 985 F.2d 789, 795 (5th Cir. 1993)). For instance, a fed-
            eral court may grant habeas relief despite a failure to exhaust
            if seeking state remedies would be futile. See Deters, 985 F.2d
            at 795 n. 16. Petitioner has established neither “an absence of
            available State corrective process or the existence of circum-
            stances rendering such process ineffective to protect his
            rights.” Moon v. Collins, 22 F.3d 1093, 1093 (5th Cir. 1994) (per
            curiam) (citing 28 U.S.C. § 2254(b)) (cleaned up). Accordingly,
            petitioner’s objections are overruled.
                 Further, even if petitioner’s exhaustion arguments were
            meritorious, his failure to obey a court order would also jus-
            tify dismissal. See Woods v. Social Sec. Admin., 313 F. App’x.
            720, 721 (5th Cir. 2009) (holding that it was not an abuse of
            discretion to dismiss when the plaintiff failed to obey a court
            order to pay a filing fee, particularly where dismissal was
            without prejudice). On November 5, 2021, the magistrate
            judge ordered petitioner to either pay the statutory filing fee
            or to furnish an application for leave to proceed in forma pau-
            peris by December 4, 2020. Petitioner did not respond to this
            order, nor did he address it in his objections to the magistrate
            judge’s report.
                 Thus, having reviewed the magistrate judge’s report de
            novo, petitioner’s objections are overruled. The court accepts
            the magistrate judge’s findings and recommendation. Peti-



                                          -2-
Case 6:20-cv-00584-JCB-KNM Document 11 Filed 01/28/21 Page 3 of 3 PageID #: 81




            tioner’s habeas corpus petition is dismissed without preju-
            dice for failure to exhaust state remedies and failure to pros-
            ecute or to obey an order of the court. A certificate of appeal-
            ability is denied sua sponte, with such denial relating only to
            an appeal of this case and having no effect upon the peti-
            tioner’s right to seek relief in state court or to refile in federal
            court in the event the state courts do not grant him the relief
            he seeks.
                                  So ordered by the court on January 28, 2021.



                                                 J. C AMPBELL B ARK ER
                                               United States District Judge




                                           -3-
